ACCEPTED
                                                                                                         06-16-00046-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                   6/23/2016 12:48:54 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                  CLERK

                                     Cause No. 06-16-00046-CR

JACQULYN NICOLE FERGUSON                      §               SIXTH COURT OF APPEALS
                                              §                                    FILED IN
V.                                            §               TEXARKANA6th COURT OF APPEALS
                                              §                                 TEXARKANA, TEXAS
STATE OF TEXAS                                §               TEXAS          6/23/2016 12:48:54 PM
                                                                                  DEBBIE AUTREY
        Original Motion for Continuance of Appellate Brief Filing        Deadline of 27June
                                                                                      Clerk 2016

TO THE HONORABLE COURT:

        COMES NOW the Appellant in the above styled and numbered cause, by and through his

appointed attorney, T.W. Davidson, and files this his original Motion for Continuance of the 27

June 2016 appellate brief filing deadline in this case, and in support thereof would show the Court

as follows:

1. This is the first motion for continuance by Appellant in this case. The motion is made is in order

for Appellant to receive effective assistance of counsel from me, her lawyer, and to ensure that

justice is done in this case.

2. In the early morning hours of Tuesday, 21 June 2016, a fine lawyer, outstanding prosecutor and

wonderful lady by the name of Leslie McLean died after a bitter decade-long war against the cancer

inside her. Beloved by many, respected by all in the Tyler criminal justice community, she was also

my friend and colleague. Although I had planned to have the appellate brief in this case finished

and filed by Monday, 27 June 2016, the death of my friend and the duties I have to her (duties

shared by many in the Tyler criminal justice community) force me to file this motion. I ask for a

continuance of the appellate brief filing deadline in this case to 8 July 2016.

3. CERTIFICATE OF CONFERENCE: Today, on 22 June 2016, my co-counsel and partner at the

trial level in this case, Shravanesh Muralidhar, communicated with Rusk County First Assistant

D.A. Zack Wavrusa (the State’s attorney in this case) about the need for a continuance on the part

of Appellant’s attorney. Mr. Wavrusa has no objection to a 14-day continuance. I ask the Court for

less time than that.

                                              PRAYER

        For the above stated reasons, Appellant (through Appellant’s counsel, T.W. Davidson)
respectfully moves the Court to grant a 11-day continuance of the Appellant Brief Filing Deadline

( 27 June 2016) in this case until Friday, 8 July 2016.

                                              Respectfully submitted,


                                              /s/ T.W. Davidson
                                              T. W. Davidson
                                              329 S. Fannin Ave.
                                              Tyler, TX 75702
                                              (903) 535-9600 (Tel.)
                                              (903) 533-9394 (Fax)
                                              SBN: 24026694

CERTIFICATE OF SERVICE
        I certify that a true and correct copy of the above and foregoing Motion has been delivered
to the Rusk County District Attorney or his agent, Rusk County Courthouse, Henderson, TX, on
this the 22nd day of June 2016, by fax to (903) 657-0329, or email, or both.

/s/ T.W. Davidson